 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                  ***
 7    HOMERUN PRODUCTS, LLC                                  Case No. 2:18-cv-00794-JCM-GWF
 8                                          Plaintiff,
             v.                                                          ORDER
 9
      TWIN TOWERS TRADING, INC.,
10
                                         Defendant.
11

12          This matter is before the Court on Defendant’s Motion for Protective Order and Statement
13   of Points and Authorities in Support (ECF No. 106), filed on June 25, 2019. Defendant’s Motion
14   indicates that HomeRun Product’s “consent[s] to the Court’s entry [of] the attached Proposed
15   Order and relief sought.” Motion, (ECF No. 106) at 7. However, the Proposed Order does not
16   appear to be attached to Defendant’s Motion. Accordingly,
17          IT IS HEREBY ORDERED that Defendant supplement its Motion by filing the attached
18   proposed order, as referenced on page seven of its Motion.
19          IT IS FURTHER ORDERED that Plaintiff shall have seven (7) days from the entry of
20   this Order in which to file any opposition, otherwise the Court will infer consent to entry of the
21   proposed order.
22          DATED this 26th day of June, 2019.
23

24
                                                  ______________________________________
25                                                GEORGE FOLEY, JR.
                                                  United States Magistrate Judge
26

27

28
                                                         1
